Name: COMMISSION REGULATION (EEC) No 1368/93 of 3 June 1993 amending Regulation (EEC) No 2421/92 fixing for the 1991/92 marketing year the yields for olives and olive oil
 Type: Regulation
 Subject Matter: plant product;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 135/8 Official Journal of the European Communities 4. 6. 93 COMMISSION REGULATION (EEC) No 1368/93 of 3 June 1993 amending Regulation (EEC) No 2421/92 fixing for the 1991/92 marketing year the yields for olives and olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No ,3500/90 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2421 /92 (^ amended by Regulation (EEC) No 3554/92 (6), fixes the yields of olives and olive oil for the homogeneous produc ­ tion zones ; whereas certain mistakes have crept into Part C (Greece) of Annex I thereto ; whereas, as a consequence, the mistakes or omissions should be corrected taking account of the fact that the recipients have not yet received the production aid ; HAS ADOPTED THIS REGULATION : Article 1 In Part C of Annex I to Regulation (EEC) No 2421 /92, the figures concerning : 1 . the province of Fokida, 2. Zone 2 of the province of Korinthia, 3 . Zone 1 of the province of Messinia, are replaced by the figures set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 27 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1993 . For the Commission Rene STEICHEN Member of the Commission 0) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 215, 30 . 7. 1992, p. 1 . (3) OJ No L 208, 3 . 8 . 1984, p. 3 . (4) OJ No L 338, 5. 12. 1990, p. 3 . O OJ No L 241 , 24. 8 . 1992, p. 1 . (6) OJ No L 361 , 10 . 12. 1992, p. 36. 4. 6. 93 Official Journal of the European Communities No L 135/9 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Provincia Zona kg aceitunas/Ã ¡rbol kg aceite/100 kg aceitunas Provins Zone kg oliven/trÃ ¦ kg olie/100 kg oliven Provinz Zone kg Oliven/Baum kg 01/100 kg Oliven P . 7 , Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã /Ã ,ÃÃ ±Ã Ã Ã ¹Ã ± ¿Ã Ã ½Ã · Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Province Zone Olives kg/tree Oil kg/100 kg olives Provincia Zona kg olives/arbre kg huile/100 kg olives Provincie Zone kg olive/albero kg olio/ 1 00 kg olive Provincia Zona kg olijven/boom kg olie/100 kg olijven kg azeitonas/Ã ¡rvore kg azeite/100 kg azeitonas Ã ¦Ã Ã ºÃ ¯Ã ´Ã ±Ã  1 10 20 2 20 18 3 30 14 4 22 18 5 34 20 6 25 18 7 12 18 8 6 18 Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¯Ã ±Ã  2 19 18 Ã Ã µÃ Ã Ã ·Ã ½Ã ¯Ã ±Ã  1 14 20